PIart, J. Will Crosby was indicted, tried and convicted in the Conway Circuit Court for the crime of murder in the first degree; and has duly prosecuted an appeal to this court. The State relied for a conviction upon the confession of the defendant and the testimony of Will Howard, a little negro boy ten years old, who was a witness to the killing. No evidence was adduced in behalf of the defendant. The killing occurred in Conway County, Arkansas. Both the deceased and the defendant were colored, and both were boys. The witnesses for the State, except the sheriff, stated that the defendant was 16 or 17 years old. The sheriff said he looked to be 21 or 22 years old. The killing occurred in the night time, and the weapon used was a cane hoe; The views we will hereinafter express render it unnecessary to make a detailed statement of t’he circumstances of the killing. It wiil be sufficient to say that the confession made to the sheriff, together with the testimony of the boy Will Howard, if competent, was sufficient to warrant a'verdict for murder in the first degree. Counsel for defendant object that the witness Will Howard was incompetent on account of his tender years and his inability to comprehend the nature and binding obligation of an oath. The examination made by the court is as follows: “Q. What is your name ? A. William Howard, Q. Were you sworn with the other witnesses a while ago? A. Yes, sir. Q. How old are you? A. Ten years old. Q. Do you know what it means to be sworn? A. No, sir. Q. Do you know what you mean when you hold up your hand and take the oath ? A. Yes, sir. Q: What is it? A, Tell the truth. Q. If you was not to tell the truth, what would be done to you? A. I don’t know, sir. Q. Would it be wrong? A. Yes, sir.” Whereupon the court held him to be a competent witness, and counsel for defendant saved exceptions to the ruling of the court. In the case of Warner v. State, 25 Ark. 448, the court held that in criminal cases the common-law rule in relation to the competency of witnesses had not been changed by the Code. And in the case of Flanagin v. State, 25 Ark. 92, the rule is stated as follows: “As to children, there is no precise age within which they are absolutely excluded, or the presumption that they have not sufficient understanding. At the age of fourteen all persons are presumed to have common discretion and understanding, until the contrary appears; but under that age it is not presumed; hence inquiry should be made as to the degree of understanding which the child, offered as a witness, possesses; and if he appears to have sufficient natural intelligence, and to have been so instructed as to comprehend the nature and effect of an oath, lie should be admitted to testify, no matter what his age may be.” To the same effect, see 1 Grenleaf on Evidence (15th Ed.), § 367; Underhill on Criminal Evidence, §' 205; Wharton’s Criminal Evidence (8th Ed.), § § 366-8; Wigmore on Evidence, vol. 1, § 508, and vol. 3, § 1820. It will be seen from the above authorities that under the age of fourteen there is no presumption of capacity, and inquiry will be made on that point. The question of his competency is left to the legal discretion of ‘the trial judge, and, in the absence of clear abuse or manifest error, the judicial discretion is not reviewable. In the present case we do not think the examination of the witness by the circuit judge was sufficiently comprehensive. The child must not only have intelligence enough to understand what he is called upon to testify about and the capacity to tell what he knows, but he must also have a due sense of the obligation of an oath, ¡by which is meant, as we deduce from the authorities supra, that the promise to tell the truth must be made under “an immediate sense of the witness’ responsibility to God, and with a conscientious sense of the wickedness of falsehood.” See also Bouvier’s Law Dictionary, p. 529. In answer to a direct question the boy stated that it was wrong not to tell the truth, but also said that he did not know what would be done to him if he did not tell the truth. The examination proceeded no further. He was not asked nor did he state anything from which it could be inferred that he had a sufficient sense of the danger and wickedness of false swearing, or that he comprehended and appreciated the sanctity and obligation of an oath. Counsel for the defendant objected to the admission of the evidence of his statements as made to Sheriff Hervey and to George Brooks. The. confession to Brooks was made while the defendant was in jail, and that to the sheriff was made at a later date in the jail yard. The record shows that both statements were voluntarily made; and the statements were properly admitted in evidence. Hammons v. State, 73 Ark. 493; Youngblood v. State, 35 Ark. 35, and cases cited. We have carefully examined the instructions given by the court, and find them to be correct. Counsel for defendants urge upon us as a ground for reversal certain remarks made by the prosecuting attorney in his argument to the jury, but this assignment of error will not likely occur on a new trial and need not be considered. For the error in holding that the boy Will Howard was competent to testify under the examination as disclosed by the record, the judgment will be reversed, and the cause remanded for a new trial.